 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDJohn McAuliffe Ford,Inc.andErnest FeliceJohn McAuliffe Ford,Inc.andPhillip Felice.Cases Nos. 7-CA-2958(1) and 7-CA-2958(2).November 16, 1961DECISION AND ORDEROn April 11, 1961, Trial Examiner John H. Dorsey issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made at,the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in the case,and finds merit in General Counsel's exceptions.Accordingly, theBoard adopts the findings of the Trial Examiner only insofar as theyare consistent with the following.The Respondent purchased Cy Owens, Inc., a Ford automobile deal-ership, in September 1960, and received employment applications fromabout 68 of the former employees of Owens, Inc. On September 19,it employed all but six of the applicants.Two of the rejected six wereErnest Felice and his son, Phillip. Both were new car salesmen. Thecomplaint alleges that the refusal to employ the Felices violated Sec-tion 8 (a) (3) and (1) of the Act. The Trial Examiner found, how-ever, that Respondent's refusal to employ the Felices was not influ-enced by any "antiunion proclivities" and, thus, was not unlawful.During the summer of 1960 while employed by Owens, Inc., ErnestFelice actively solicited union membership on behalf of the Salesmen'sGuild of America among the salesmen of approximately a hundredautomobile dealers, including those of Owens, Inc.CecilOwens,president of Owens, Inc., was aware of Ernest's union activities andtoldMcAuliffe, Respondent's president, of such activities prior to thetime Respondent took over operation of the dealership.However,Respondent contends, and the Trial Examiner so found, that Ernest'sunion activities played no part in the refusal to hire him. It WasRespondent's position, in substance, that the refusal was based onErnest's (1) reputation as a salesman interested only in a "fast"134 NLRB No. 29. JOHN McAULIFFE FORD, INC.341dollar and not in his customers, (2) failure to spend sufficient time athis dealer's place of business, (3) criminal background, and (4)earning record.We cannot agree with the Trial Examiner that these asserted reasonswere the real reasons for the failure to hire Ernest Felice. In the firstplace, the basis of the criticism of Ernest appears to be rather tenuous.Thus, Ernest's "fast" dollar reputation was concededly based on whatMcAuliffe had "picked up," and the conclusion that Ernest did notspend enough time on the job was McAuliffe's asumption from the factthat Ernest was engaged in union activities.'As for the criminal rec-ord, the evidence does show that Ernest was accused of being involvedin several serious crimes, but there is no evidence of any conviction.Moreover, the most recent charge against him appears to have beenmade in 1945, or some 15 years before the events involved in this pro-ceeding.With respect to the earnings, the record shows Ernest led allof Owens, Inc.'s approximately 10 new car salesmen in 1959 and wasat the time of his release in 1960 ahead of all but 2 of the salesmen.To be sure, during July, August, and September, 1960, Ernest had noearnings.However, at least two other Owen's salesmen having noearnings for those months were hired by McAuliffe.Rather do we find that the Felices were treated by Respondent ina disparate manner from that of the other employees.Thus, the Re-spondent did, in fact, hire salesmen with earning records no better, ifnot worse, than that of Ernest.Further, unlike the situation withrespect to any other applicant for employment, McAuliffe selectedErnest for investigation by his attorneys.Similarly, the Felices'situation was unique in that of the six applicants not hired by McAu-liffe they were the only ones whose release was not recommended bytheir immediate supervisor.Significant in explaining this disparatetreatment is, we find, the evidence that William Grant, the sales man-ager of a prospective employer of Phillip Felice, telephoned Respond-ent's sales manager, Paulson, and asked why Phillip was not employedby Respondent.According to Grant, Paulson replied in substancethat Phillip was a good man and that he had been let go because theCompany felt that his father was for the Union and. that Phillipshared his father's views.21 Ernest Felice testified that he told the union representative he would help withorganizing activities on his time off, switching floor time with other salesmen, if neces-sary.There is no evidence that he did, in fact, engage in union activities at other timesor that Owens, Inc, objected to his switching floor time.2 Although Paulson admitted he had talked to Grant, he stated he had "no recollec-tion..whatsoever" that Ernest Felice's union activity was mentionedThe TrialExaminer credited Paulson, but without giving specific reasons thereforGrant was,however, a disinterested witness.Furthermore, Phillip Felice testified that Grant toldhim about the conversation immediately after the telephone call and his testimony, whichwas not discredited or objected to, corroborates Grant's version of the conversation.Under these circumstances, we cannot adopt the Trial Examiner's credibilityfindingswith respect to the telephone conversation.Rather, we credit Grant and his version. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as it appears that the reasons for refusing to hireErnest Felice are lacking in merit and as we find that the motivationfor the refusal to hire Ernest Felice was, as revealed by Paulson inhis conversation with Grant, the union activities of Ernest Felice, weconclude,' contrary to the Trial Examiner, that his discharge wasviolative of the Act.It is undisputed, and the Trial Examiner found, Phillip Felice wasrefused employment by the Respondent because the Respondent wasof the opinion that it would create a personnel problem if the Re-spondent employed him and refused to employ his father, ErnestFelice.As we have found that Respondent's failure to offer employ-ment to Ernest Felice on September 19, 1960, constituted a violationof Section 8(a) (3) and (1) of the Act, we further find that its failureto offer employment on that date to Phillip Felice also constituteda violation of said section.3THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices; we shall order it to cease and desist, therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.In view of our finding herein that Respondent unlawfully discrimi-nated against Ernest Felice and Phillip Felice by its failure to offerthem employment, we shall order the Respondent to offer to employeach of them.We shall further order the Respondent to make wholethe discriminatees by payment to each of them of a sum of moneyequal to that which each would normally have earned as commissionsor otherwise from September 19, 1960, the date of Respondent's dis-crimination against them, to the date or dates on which it offers toemploy them, less the net earnings of each during such period, saidbackpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.However, in accordance with our customary practice,4 we excludefrom the computation of backpay due to the discriminatees the periodbetween the date of the issuance of the Intermediate Report and thedate of our Decision and Order as the Trial Examiner had recom-mended the dismissal of the complaint.Because we believe that the Respondent's conduct in the commis-sion of the unfair labor practices found herein goes to the very heartof the Act, and also because we believe that it may be anticipatedfrom the Respondent's past conduct that the Respondent may commitother violations of the Act in the future, we shall issue a broad cease-s BakersfieldFoodsCo., Inc.,123 NLRB 1130, 1142. Further, the credited testimonyof Grant, referred to above, suggests that Phillip was discharged in part, not only be-cause of his father's union activities but also because of Respondent's suspicion that he,too, favored the UnionAPuerto Rico Drydock & Marine Terminals, Inc.,123 NLRB 1298, 1303, 1304. JOHN McAULIFFE FORD, INC.343and-desist order forbidding the Respondent from infringing in anyother manner upon the rights of its employees as guaranteed by theAct, in addition to those rights found to have been violated herein .5ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, John McAuliffeFord,Inc.,Pontiac,Michigan,itsofficers,agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activity on behalf of, Sales-men's Guild of America,or any other labor organization of its em-ployees, by refusing to hire applicants for employment, or bydiscriminating in any other manner in regard to hire, tenure, or anyother term or condition of employment,except to the extent permittedunder Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting ancf Disclosure Act of 1959.(b) In any other manner interfering with, restraining,or coercingemployees or applicants for employment in the exerciseof the rightto self-organization,to form labor organizations,to join or assistSalesmen'sGuild of America, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed in Section7 of the Act,or to refrain from any and all such activities,exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : ,(a)Offer to employ Ernest Felice and Phillip Felice in positionsthe same or substantially equivalent to those at which they would havebeen employed had they not been discriminated against, without preju-dice to their seniority or other rights and privileges,and make themwhole for any loss of pay or other income suffered in the manner setforth in the section of the decision entitled"The Remedy."(b)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social se-curity payment records, timecards,personnel records land reports, andall other records necessary to analyze the amounts of backpay due andthe rights of employment under the terms of this Order.e SeeCaroline M Layton White, d/b/a Layton Oil Company,128 NLRB 252, 261. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its establishment in Pontiac, Michigan, copies of thenotice attached hereto marked "Appendix." 6 Copies of said notice,to be furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.0In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership, or activity on behalf of,Salesmen's Guild of America, or any other labor organization ofour employees, by refusing to hire applicants for employment,or by discriminating in any other manner in regard to hire,tenure, or any other term or condition of-employment, except tothe extent permitted under Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer immediately to employ Ernest Felice and PhillipFelice in positions the same as or substantially equivalent to thoseat which they would have been employed, absent the discrimina-tion against them, without prejudice to their seniority and otherrights and privileges.WE WILL make Ernest Felice and Phillip Felice whole for anyloss of pay or other income suffered as a result of the discrimina-tion against them.WE WILL NOT in any other manner interfere with, restrain, orcoerce applicants for employment or employees in the exercise ofthe right to self-organization, to form labor organizations, to joinor assist Salesmen's Guild of America, or any other labor organi-zation, to 'bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act, or to refrain from any JOHN McAULIFFE FORD, INC.345and all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.JOHN MCAULIFFE FORD, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on October 31, 1960,1 by Ernest Felice and Phillip Feliceagainst John McAuliffe Ford, Inc., herein called Respondent, the General Counselfor the National Labor Relations Board, herein called General Counsel, consolidatedthe cases for hearing and, on January 3, 1961, issued a complaint alleging that Re-spondent had engaged in unfair labor practices within the meaning of Section8(a)(3) and (1) of the National Labor Relations Act, as amended, herein calledthe Act.Respondent filed an answer in which it admitted certain jurisdictional facts. Itdenied violating the Act as alleged in the complaint.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratDetroit,Michigan, on February 6 and 7, 1961.General Counsel, Respondent,and the Charging Parties were each represented by counsel.The parties wereafforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs.The parties waived oral argument.GeneralCounsel and Respondent filed briefs.Upon consideration of the entire record and the briefs submitted, and uponobservation of the witnesses, I make the following:FINDINGS of FACT1.THE BUSINESSOF RESPONDENTOn September 9, Respondent was incorporated as a Michigan profit corporationwith no principal office or place of business established as of that date.On Septem-ber 22 it purchased from Cy Owens, Inc., herein referred to as Owens, Inc., a Fordautomobile dealership located in Pontiac,Michigan.2The res of the sale wasphysical assets.It did not include goodwill or other trade assets.As part of thetransaction Owens, Inc., leased to Respondent the premises in which Owens, Inc.,had operated the dealership.Owens, Inc., ceased to operate the dealership at the close of business September 20.Since- September 21, Respondent has operated the dealership and has been andiAll dates herein are in the year 1960 unless otherwise shown.Because of financial difficulties, Owens, Inc, was forced to sell its dealership to apurchaser acceptable to Ford Motor Company. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDis engaged in the sale at retail of new and used motor vehicles, parts,accessories,and service.In the period from September 21 through December 31, Respondent's gross salesexceeded $800,000. In the same period Respondent purchased from a point outsidethe State of Michigan and caused to be transported into Michigan,Falcon auto-mobiles having a value in excess of $150,000.I find thatRespondent is engaged in commerce within the meaning of Section2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated that Salesmen's Guild of America, herein called the Union,isa labor 'organization within the meaning of Section 2(5) of the Act.III.THE ISSUEWhether Respondent discharged or refused to hire Ernest Felice in violation ofSection 8(a) (3) and' (1) of the Act?The complaint does not allege any independent Section 8(a) (1) violations.It is undisputed that Phillip Felice was discharged or refused employment byRespondent because Respondent was of the opinion that it would create a personnelproblem if it employed him and refused to employ his father, Ernest Felice. There-fore the case of Phillip Felice has merit only if it is found that his father wasdiscriminated against in violation of Section 8(a)(3) of the Act.3IV.THE UNFAIR LABOR PRACTICESA. During the Owens, Inc., ownershipThe Union started to organize the Owens, Inc., salesmen in July 19'60.At the request of the Union's president, Ernest Felice became very active in theUnion's organizational efforts.When not working at the salesroom he spent aconsiderable amount of his time in organizing. It was estimated that he hadsolicited the salesmen of approximately a hundred automobile dealerships in thearea.His activities in this regard were known to Cecil A. Owens (herein calledOwens), president, and William M. Paulson, new-car sales manager, of Owens, Inc 4Owens testified that he first heard about the Union's efforts to organize his em-ployees about 4 months before the sale to Respondent; and he began the salenegotiations with Respondent approximately 30 days before the sale was consum-mated on September 22.5About a week before the sale there appeared a news article in a trade journal.It noted that the Union had petitioned the Board for certification as collective-bargaining agent for the new and used car salesmen employed by Owens, Inc. Thepetition had been filed on August 25 (Case No. 7-RC-4595, not published in NLRBvolumes).Referring to the article, John A. McAuliffe (herein called McAuliffe),president of Respondent, asked Owens about the matter and who was 'active inthe Union.Owens named Ernest Felice among others.Owens testified that hehad no concern about the petition since, at that time, the sale of the dealershipwas imminent.He further testified as to subsequent conversations with McAuliffeconcerning the Union in general and Ernest Felice in particular.His testimonyas to those conversations was uncertain, often contradictory, and expressions ofhis opinions.6Ido not credit it.McAuliffe admitted talking to Owens about the Union and having a number ofconversations with him about the individual employees.This I find to be prudentinquiries by a prospective purchaser of the dealership and not evidence of anti-union animus.Under date of September 16, Owens, Inc., mailed a letter to its employees ter-minating their employment by that corporation at the close of business Septem-ber 17, because "we are going out of business." Further, the letter stated that thepurchaser of the business, Respondent, was "currently accepting employment appli-8 SeeBirdsboro Steel Foundry&Machine Company,54 NLRB 1274;andBakersfieldFoods CoInc,123 NLRB 1130,1142.''The salesmen for Owens,Inc, were paid on a commission basis'John A. McAuliffe,president of Respondent,testified that the negotiations beganin JulyeOwens testified that,at the time of the conversations,he was considerably disturbedbecause of the forced sale and the negotiations attendant thereto JOHN MCAULIFFE FORD, INC.347cations." 7Owens distributed the applications to its employees a few days beforethe sale.B. Respondent's screening of prospective employeesDuring the negotiations for the sale McAuliffe was given access to thepersonnelrecords of the employees of Owens, Inc.; also, the earnings records of the salesmen.In addition McAuliffe discussed the personnel with Owens and his department headsand other persons engaged in the sale of automobiles in the area.On September 17or 18, McAuliffe decided whom among the employees of Owens, Inc., he wouldoffer employment.He caused a list of these to be posted on various locations onthe premises on September 19.Out of 68 of the former employees of Owens whohad made application, he offered employment to all but 6.Ernest Felice and hisson, Phillip Felice, Charging Parties herein, were among the six.C. The alleged violations of Section 8(a)(3) of the ActErnest Felice worked for Owens, Inc., from 1954 to 1957, and from February 26,1959, until Owens, Inc., went out of businessOwens considered him one of his topsalesmen although his earnings record in 1960 was considerably below that of 1959.McAuliffe wanted high caliber men on his sales staff and in other positions dealingdirectly with the public.He enlisted the counsel of one Max W. Curtis, who hadlong experience and many contacts in automobile dealerships, to investigate andhelp him select his personnel.Curtis advised McAuliffe not to hire Ernest Felicebecause he was a "fast salesman" and in the opinion of Curtis, McAuliffe wouldhave "to keep constant supervision of him."McAuliffe also had his attorneys con-duct an investigation of Ernest Felice.Having before him the information suppliedby these and other sources, McAuliffe exercised his judgment and determined not tohire Ernest Felice "because I did not like his reputation. ... I did not like thetime he was spending at the dealership. I did not like, in particular, the criminalbackground that went back through the years."McAuliffe testified that he did- not hire Phillip Felice "because his name wasFelice. . . . I knew I would have to make a change with his father, and I feltitwould lust promote a hardship or difficulty with Phil Felice if I hired him afternot hiring his father."The decision not to hire the Felices was made by McAuliffe during the week priorto September 19.On -September 19 a meeting of the sales force was called by Respondent whichwas presided over by Max W. Curtis representing McAuliffe.The purpose of thismeeting was to advise the salesmen of the status of the sale negotiations.ErnestFelice testified that during the course of the meeting Curtis said thatall salesmenwould be hired by McAuliffe for a 90-day probationary period.Curtis denies mak-ing such a statement. In view of the fact that the uncontradicted evidence is thatit had been decided, in the preceding week, not to offer employment to certain em-ployees of Owens, Inc., I credit the testimony of Curtis.A few hours after thismeeting Sales Manager Paulson told Ernest Felice, "I have to let you and your songo..I can't givea reason."Felice asked for an audience with McAuliffewhich, after some delays, took place about a week later.Ernest Felice asked whyhe had been discharged.McAuliffe replied that he had not been discharged; butthatMcAuliffe "had not chosen to hire him . . . he was not the kind of man Iwanted in my organization, and that had been my judgment, and that was all Icould practically say about it."Phillip Felice was also told by McAuliffe that he "had not chosen to hire him." 8The General Counsel argues that because McAuliffe, when interviewed by anagent of the Board, did not give all the reasons for Ernest Felice's discharge that hespelled out on the witness stand; and because Ernest Felice was singled out forinvestigation, this is evidence that the reasons for the failure to hire advanced at thehearing were no more than afterthoughts. I attach no probative value to the ar-gument. I find that McAuliffe was a credible witness. I find that McAuliffe hadreason to investigate Ernest Felice; and that the investigation was not motivated in4 Ernest Felice testified that he did not receive a copy of the letter. It is inconceivablethat he did not know about itHe did file an application for employment with Respondent.8A prospective employer of Phillip Felice testified that he telephoned Respondent'ssalesmanager, Paulson, and asked why Phillip Felice was not employed by Respondent,and Paulson said "his father was union-or the company felt." Paulson admitted thathe had received the telephone call but denied that the Union was mentioned I creditthe testimony of Paulson. 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDany respect by antiunion animus. I am further persuaded by the fact that McAuliffedid not hire six former employees of Owens, Inc.Further,I find that the Felices'employment by Owens, Inc., was terminated onSeptember 17; and that Respondent's failure to employ the Felices was not in viola-tion of Section 8(a)(3) and(1) of the Act.Also, that therefusal to employ wasan exercise of judgment which was not influenced by any antiunion proclivities onthe part of Respondent.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent's failure to hire the Felices was not a violation of Section 8(a) (3)and (1) of the Act as alleged in the complaint.[Recommendations omitted from publication.]Huber,Hunt & Nichols, Inc.andThomas McAboy, Jr., Charg-ing. PartyandInternationalHod Carriers, Building & Com-mon Laborers Union of America, AFL-CIO, Local No. 70,Party to the AgreementInternationalHod Carriers, Building & Common LaborersUnion of America, AFL-CIO, Local No. 70; Wilmer Kimble,President; Harold Lang, Secretary-Treasurer; Lemard Griffin,RecordingSecretary-StewardandThomas McAboy, Jr., Charg-ing PartyandHuber,Hunt & Nichols, Inc., Party to theAgreement.Cases Nos. 15-CA-1795 and 15-C73-487.November76, 1961DECISION AND ORDEROn March 10, 1961, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaints and recommending that the complaints be dismissedin their entirety, as set forth in the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaints.]134 NLRB No. 33.